

116 S4938 IS: York River Wild and Scenic River Act of 2020
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4938IN THE SENATE OF THE UNITED STATESDecember 1, 2020Mr. King (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate certain river segments in the York River watershed in the State of Maine as components of the National Wild and Scenic Rivers System, and for other purposes.1.Short titleThis Act may be cited as the York River Wild and Scenic River Act of 2020.2.Designation of York Wild and Scenic River, MaineSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)York River, MaineThe following segments of the main stem and tributaries (including portions of Bass Cove Creek, Cider Hill Creek, Cutts Ridge Brook, Dolly Gordon Brook, Libby Brook, Rogers Brook, and Smelt Brook) in the State of Maine, totaling approximately 30.8 miles, to be administered by the Secretary of the Interior, as a recreational river:(A)The approximately 0.95-mile segment of Bass Cove Creek from the outlet of Boulter Pond in York, Maine, and extending downstream to the confluence with the York River in York, Maine.(B)The approximately 3.77-mile segment of Cider Hill Creek from the Middle Pond dam in York, Maine, and extending downstream to the confluence with the York River in York, Maine.(C)The approximately 2.15-mile segment of Cutts Ridge Brook from the headwaters in Kittery, Maine, and extending downstream to the confluence with the York River in York, Maine.(D)The approximately 3.17-mile segment of Dolly Gordon Brook from the headwaters in York, Maine, and extending downstream to the confluence with the York River in York, Maine.(E)The approximately 1.65-mile segment of Libby Brook from the headwaters in Kittery, Maine, and extending downstream to the confluence with Dolly Gordon Brook in York, Maine.(F)The approximately 2.43-mile segment of Rogers Brook from the headwaters in Eliot, Maine, and extending downstream to the confluence with the York River in York, Maine.(G)The approximately 4.54-mile segment of Smelt Brook from the Bell Marsh Reservoir dam in York, Maine, and extending downstream to the confluence with the York River in York, Maine.(H)The approximately 12.14-mile segment of the York River from the outlet of York Pond in Eliot, Maine, and extending downstream to the Route 103 Bridge in York, Maine, including Barrell Mill Pond in York, Maine..3.Management of York Wild and Scenic River, Maine(a)DefinitionsIn this section:(1)Covered segmentThe term covered segment means a river segment designated by paragraph (231) of section 3(a) of the of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 2).(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StateThe term State means the State of Maine.(4)Stewardship CommitteeThe term Stewardship Committee means the York River Stewardship Committee.(5)Stewardship PlanThe term stewardship plan means the plan entitled the York River Watershed Stewardship Plan, dated August 2018, and developed pursuant to the study described in section 5(b)(21) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)(21)).(b)Stewardship plan(1)In generalThe Secretary shall manage the covered segments in accordance with—(A)the stewardship plan; and(B)any amendments to the stewardship plan that—(i)the Secretary determines are consistent with this section; and(ii)are approved by the Stewardship Committee.(2)Comprehensive management planThe stewardship plan shall be considered to satisfy the requirements for a comprehensive management plan under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).(c)Coordination with CommitteeThe Secretary shall coordinate the management responsibilities of the Secretary under this Act and the amendments made by this Act with the Stewardship Committee, as provided in the stewardship plan.(d)Cooperative agreements(1)In generalTo provide for the long-term protection, preservation, and enhancement of the covered segments, the Secretary may enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)) with—(A)the State;(B)the towns of Eliot, Kittery, South Berwick, and York in the State; and(C)appropriate local, regional, or State planning, environmental, or recreational organizations.(2)ConsistencyEach cooperative agreement entered into under this subsection—(A)shall be consistent with the stewardship plan; and (B)may include provisions for Federal financial or other assistance.(e)Land management(1)Zoning ordinancesFor the purposes of the covered segments, the zoning ordinances adopted by the towns described in subsection (d)(1)(B), including any provisions for the conservation of floodplains, wetlands, and watercourses associated with the covered segments, shall be considered to satisfy the requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).(2)Acquisition of landThe authority of the Secretary to acquire land for the purposes of the covered segments shall be—(A)limited to acquisition by donation or acquisition with the consent of the owner of the land; and(B)subject to the additional criteria provided in the stewardship plan.(3)No condemnationNo land or interest in land within the watersheds of the covered segments may be acquired by condemnation.(f)Relation to the National Park SystemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the covered segments shall not be—(1)administered as a unit of the National Park System; or(2)subject to the laws (including regulations) applicable to the National Park System.